    Case 4:17-cv-00940 Document 51 Filed on 01/28/20 in TXSD Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION


JAIME PIERO COLE,                    §
         Petitioner,                 §
                                     §
           v.                        § ACTION NO. 4:17-CV-00940
                                     § (Death Penalty Case)
LORIE DAVIS, Director,               §
Texas Department of Criminal Justice,§
Correctional Institutions Division,  §
           Respondent.               §


 RESPONDENT DAVIS’S NOTICE OF APPEARANCE OF COUNSEL

      This is a federal habeas proceeding filed pursuant to 28 U.S.C. § 2254 by

Texas death row inmate Jaime Piero Cole. The undersigned attorney hereby

enters this appearance of counsel on behalf of Respondent Lorie Davis (“the

Director”) and respectfully requests that a copy of all future pleadings, orders,

and other correspondence be served on her at the address below.
    Case 4:17-cv-00940 Document 51 Filed on 01/28/20 in TXSD Page 2 of 3



                                      Respectfully submitted,

                                      KEN PAXTON
                                      Attorney General of Texas

                                      JEFF MATEER
                                      First Assistant Attorney General

                                      MARK PENLEY
                                      Deputy Attorney General
                                      For Criminal Justice

                                      EDWARD L. MARSHALL
                                      Chief, Criminal Appeals Division



                                      s/ Stephen M. Hoffman
                                      STEPHEN M. HOFFMAN*
*Lead Counsel                         Assistant Attorney General
                                      Texas Bar No. 24048978
                                      Southern District Bar No. 602073
                                      P. O. Box 12548, Capitol Station
                                      Austin, Texas 78711
                                      Tel: (512) 936–1400
                                      Fax: (512) 320–8132
                                      Stephen.Hoffman@oag.texas.gov

                                      P. O. Box 12548, Capitol Station
                                      Austin, Texas 78711
                                      (512) 936-1400
                                      (512) 936-1280 (FAX)

                                      ATTORNEYS FOR RESPONDENT




                                     2
    Case 4:17-cv-00940 Document 51 Filed on 01/28/20 in TXSD Page 3 of 3




                       CERTIFICATE OF SERVICE

      I do herby certify that on January 28, 2020, I electronically filed the

foregoing pleading with the Clerk of the Court for the U.S. District Court,

Southern District of Texas, using the electronic case-filing system of the Court.

The electronic case-filing system sent a “Notice of Electronic Filing” (NEF) to

the following counsel of record, who consented in writing to accept the NEF as

service of this document by electronic means:

Shawn Nolan
FEDERAL COMMUNITY DEFENDER FOR THE
EASTERN DISTRICT OF PENNSYLVANIA
601 Walnut Street, Suite 545 West
Philadelphia, Pennsylvania 19106




                                        s/ Stephen M. Hoffman
                                        STEPHEN HOFFMAN
                                        Assistant Attorney General




                                       3
